                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONNIE TALLEY,                           :    CIVIL NO. 1:16-CV-2459
                                         :
             Petitioner                  :    (Chief Judge Conner)
                                         :
      v.                                 :
                                         :
MICHAEL OVERMYER, et al.,                :
                                         :
             Respondents                 :

                                      ORDER

      AND NOW, this 7th day of November, 2018, upon consideration of the

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 (Doc. 1), wherein

petitioner, Donnie Talley, alleged that the Pennsylvania Board of Probation and

Parole impermissibly recalculated his maximum sentence date as March 12, 2018,

and sought immediate release from custody, and this court, in an effort to ascertain

the custodial status of petitioner, accessed the Vinelink online inmate locator, which

revealed that petitioner has been released from custody1, and has served the

maximum term of his sentence (see Doc. 22), which renders the petition moot, see

DeFoy v. McCullough, 393 F.3d 439, 441 (3d Cir. 2005) (citing Lane v. Williams, 455

U.S. 624, 631 (1982)) (“[A] petition for habeas corpus relief generally becomes moot

when a prisoner is released from custody before the court has addressed the merits

      1
        Upon entering petitioner’s offender identification number, GH7842, into the
Vinelink online inmate locator system, https://www.vinelink.com/#/search, his
status was returned as follows:

      Offender Name:      Talley, Donald D
      Custody Status:     Out of Custody
of the petition.”); Khodara Envtl., Inc. ex rel. Eagle Envtl., L.P. v. Beckman, 237

F.3d 186, 192-93 (3d Cir. 2001) (“Article III of the Constitution grants the federal

courts the power to adjudicate only actual, ongoing cases or controversies.”);

Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996) (“If

developments occur during the course of adjudication that eliminate a plaintiff’s

personal stake in the outcome of a suit or prevent a court from being able to grant

the requested relief, the case must be dismissed as moot.”), it is hereby ORDERED

that:

        1.   The petition for writ of habeas corpus (Doc. 1) is DISMISSED as moot.

        2.   The Clerk of Court is directed to CLOSE this case.




                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner, Chief Judge
                                         United States District Court
                                         Middle District of Pennsylvania
